Note

October 11, 2016 Chicago Illinois
[Date] [City] [State]
17147 BURNHAM AVE, Lansing, 1L 60438 f
[Property Address] .

1. Borrower's Promise to Pay. In return for a loan that I have received, I promise to pay U.S. $57,997.00 (this amount
is called “Principai’’), plus interest, to the order of the Lender. The Lender is Navy Federal Credit Union, I will make all
payments under this Note in the form of cash, check or money order.

T understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who is
entitled to receive payments under this Note is called the “Note Holder”.

2. Interest. Interest will be charged on ungaid principal until the full amount of Principal has been paid. T will pay
interest at a yearly rate of 6.000%.

The interest rate required by this Section 2 is the rate I will pay both before and after any default described in Section 6(B)
of this Note,

3. Payments.
(A) Time and Place of Payments. | will pay principal and interest by making a payment every month.

I will make my monthly payment on the 1st day of each month beginning on December 1, 2016. 1 will make these
payments every month until I have paid all of the principal and interest and any other charges described below that |
may owe under this Note. Each monthly payment will be applied as of its scheduled due date and will be applied to
interest before Principal. If, on November 1, 2046, I still owe amounts under this Note, T will pay those amounts in full
on that date, which is called the “Maturity Date”.

I will make my monthly payments at 820 Follin Lane, Vienna, VA 22180 or at a different place if required by the Note
Holder,

(B) Amount of Monthly Payments. My monthly payment will be in the amount of U.S. $347.72.
4. Borrower's Right to Prepay.

T have the right to make payments of Principal at any time before they are due. A payment of Principal only 1s known as a
“Prepayment”, When I make a Prepayment, { will tell the Note Holder in writing that Iam doing so. | may not designate a
payment as a Prepayment if I have not made all the monthly payments due under the Note.

I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder will use

my Prepayments to reduce the amount of Principal that I owe under this Note, However, the Note Holder may apply my
Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my Prepayment to reduce the
Principal amount of the Note. If] make a partial Prepayment, there will be no changes in the due date or in the amount of
my monthly payment unless the Note Holder agrees in writing to those changes.

5. Loan Charges. If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so
that the interest or other loan charges collected or to be collected in connection with this loan exceed the permitted limits,
then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit; and
(b) any sums already collected from me which exceeded permitted limits will be refunded to me. The Note Holder may
choose to make this refund by reducing the Principal I owe under this Note or by making a direct payment to me. Ifa
refund reduces Principal, the reduction will be treated as a partial Prepayment.

6. Borrower's Failure to Pay as Required.

 

MULTISTATE FIXED RATE NOTE-Single Famiy-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3200 (1/01)

Bankers Sysiems™ VMP® 08/2016
{A) Late Charges for Overdue Payments. If the Note Holder has not received the full amount of any monthly
payment by the end of fifteen calendar days after the date itis due, ] will pay a late charge to the Note Holder. The
amount of the charge will be 4.000% of my overdue payment of principal and interest.

I will pay this late charge promptly but only once on cach late payment.
(B) Default. If I do not pay the full amount of each monthly payment on the date it is duc, | will be in default.

(C) Notice of Default. If 1 am in default, the Note Holder may send me a written notice telling me that if | do not pay
ihe overdue amount by a certain date, the Note Holder may require me to pay immediately the full amount of Principal
which has not been paid and all the interest that I] owe on that amount. That date must be at least 30 days after the date
on which the notice is mailed to me or delivered by other means.

{D) No Waiver By Note Holder. Even if, at a time when I am in default, the Note Holder docs not require me to
pay immediately in full as described above, the Note Holder will still have the right to do so if 1 am in default at a later
time.

(E) Payment of Note Holder's Costs and Expenses. If the Note Holder has required me to pay immediately
in full as described above, the Note Holder will have the right to be paid back by me for all of its costs and expenses
in enforcing this Note to the extent not prohibited by applicable law. Those expenses include, for example, reasonable
attorneys’ fees.

7. Giving of Notices. Unless applicable law requires a different method, any notice that must be given to me under this
Note will be given by delivering it or by mailing tt by first class mail to me at the Property Address above or at a different
address if 1 give the Note Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it by first
class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if 1 am given a notice of
that different address.

8. Obligations of Persons Under This Note. [f more than one person signs this Note, each person is fully and
personally obligated to keep all of the promises made in this Notc, including the promise to pay the full amount owed.
Any person who is a guarantor, surety or endorser of this Note is also obligated to do these things. Any person who
takes over these obligations, including the obligations of a guarantor, surety or endorser of this Note, is also obligated to
keep all of the promises made in this Note. The Note Holder may enforce tts rights under this Nole against each person
individually or against all of us together. This means that any one of us may be required to pay all of the amounts owed
under this Note.

9. Waivers. I and any other person who has obligations under this Note waive the rights of Presentment and Notice of
Dishonor. “Presentment” means the right to require the Note Holder to demand payment of amounts due. “Notice of
Dishonor” means the right to require the Note Holder to give notice to other persons that amounts due have not been paid.

10. Uniform Secured Note. This Note is a uniform instrument with limited variations in some jurisdictions, In addition
to the protections given to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the “Security
Instrument’), dated the same date as this Note, protects the Note Holder from possible losses that might result if | do not
keep the promises which | make in this Note. That Security Instrument describes how and under what conditions | may be
required to make immediate payment in full of all amounts I owe under this Note. Some of those conditions are described
as follows:
If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a natural
person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written consent, Lender may
require immediate payment in full of all sums secured by this Security Instrurnent. However, this option shall not be
exercised by Lender if such exercise is prohibited by Applicable Law.
If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a period of
not less than 30 days from the date the notice is given in accordance with Section 15 within which Borrower must pay
all sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the expiration of this period,
Lender may invoke any remedies permitted by this Security Instrument without further notice or demand on Borrower.

 

MULTISTATE FIXED RATE NOTE-Singla Family-Fannie Mae/Fraddia Mac UNIFORM INSTRUMENT Form 3200 (1/04)

Bankers Systems™ VMP® 08/2016
Wolters Kluwer Financial Services ee Page 20f2
WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED,

Borrower

   

ANITA ALLEN Seal
(Sign Original Only]

Loan Origination Organization; Navy Federal Credit Loan Originator: Desiree Sheets

ssi NMLS ID:
NMLS ye

 

MULTISTATE FIXED RATE NOTE-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form s2uu [ Wu}
Bankers Sysiems™ VMPO

08/2016
Wolters Kluwer Financial Services ee Page 3of 3
 

 

Lilinois‘Anti-Predatory ,
ending.Database |
rogram

fect 1629904056 Fee $78.08

RHSP FEE:$9.90 RPRF FEE: $1.06
etlitinale Bf Exemption KAREN 4. YARBROUGH

COOK COUNTY RECORDER OF DEEDS

DATE: 10/25/2016 63:25 PH PG: 1 OF 17
Report Mortgage Fraud
800-532-8785

. id
The property identified as:

Address:
Street: 17147 Burnham Ave

Street line 2:
City: Lansing State: IL ZIP Code: 60438

Lender. Navy Federal! Credit Union

Borrower: Anita Allen

Loan / Mortgage Amount: $57,997.00

This property is located within the program area and the transaction is exempt from the requirements of 765 ILCS 77/70
et seq. because the application was taken by an exempt entity.

Attorneys’ Title: ‘anty Fund, Inc
1S. Wacker Dr. SfE 246000
Chicago, 11. 66616-4650
Attn:Search Department

Certificate number: [ll Execution date: 10/11/2016

 

 

 

 

 

 
Return To: Navy Federal Credit Union
P.O, Box 3340

Merrifield, VA 22119

Prepared By: James Van Meter
5550 Heritage Oaks Dr
Pensacola, FL 32526

 

Mortgage

 

Definitions. Words used in multiple sections of this document are defined below and other words are
defined in Sections 3, 11, 13, 18, 20 and 21, Certain rules regarding the usage of words used in this
document are also provided in Section 16.

(A) “Security Instrument” means this document, which is dated October 11, 2016, together with all
Riders to this document.

(B) “Borrower” is ANITA ALLEN, a single woman. Borrower is the mortgagor under this
Security Instrument,

(C) “Lender” is Navy Federal Credit Union, Lender is a corporation organized and existing under
the laws of United States of America. Lender's address is 820 Follin Lane, Vienna, VA 22180.
Lender is the mortgagee under this Security Instrument.

(D) “Note” means the promissory note signed by Borrower and dated October 11, 2016, The Note
states that Borrower owes Lender fifty seven thousand nine hundred ninety-seven and 060/100
Dollars (U.S. $57,997.00) plus interest at the rate of 6.000%. Borrower has promised to pay this
debt in regular Periodic Payments and to pay the debt in full not later than November 1, 2046,

(£) “Property” means the property that is described below under the heading "Transfer of Rights
in the Property."

(FE) “Loan” means the debt evidenced by the Note, plus interest, any prepayment charges and late
charges due under the Note, and all sums due under this Security Instrument, plus interest.

 

ILLINGIS-Singte Family-Fannie Mae!Freddie Mac UNIFORM INSTRUMENT Form 3014 01
Bankers Systems™ VMP@& 08/2016
Wolters Kluwer Financial Services Page 1 of 15
(GS) “Riders” means all Riders to this Security Instrument that are executed by Borrower. The
following Riders are to be executed by Borrower [check box as applicable]:

O Adjustable Rate Rider © Condominium Rider O Second Home Rider
O Balloon Rider O Planned Unit Development Rider © 1-4 Family Rider
O VA Rider CO Biweekly Payment Rider O Other(s) [specify]

(HD “Applicable Law” means all controtling applicable federal, state and local statutes, regulations,
ordinances and administrative rules and orders (that have the effect of law) as well as all applicable
final, non-appealable judicial opinions.

(l) “Community Association Dues, Fees, and Assessments” means all dues, fees, assessments
and other charges that are imposed on Borrower or the Property by a condominium association,
homeowners association or similar organization.

() “Electronic Funds Transfer” means any transfer of funds, other than a transaction originated
by check, draft, or similar paper instrument, which is initiated through an electronic terminal,
telephonic instrument, computer, or magnetic tape so as to order, instruct, or authorize a financial
institution to debit or credit an account. Such term includes, but is not limited to, point-of-sale
transfers, automated teller machine transactions, transfers initiated by telephone, wire transfers, and
automated clearinghouse transfers.

(IX) “Escrow Items” means those items that are described in Section 3.

(L) “Miscellaneous Proceeds’ means any compensation, settlement, award of damages, or
proceeds paid by any third party (other than insurance proceeds paid under the coverages described
in Section 5) for: (i) damage to, or destruction of, the Property; (ii) condemnation or other taking of
all or any part of the Property; (iii} conveyance in lieu of condenmation; or (iv) misrepresentations
of, or omissions as to, the value and/or condition of the Property.

(MD) “Mortgage Insurance” means insurance protecting Lender against the nonpayment of, or
default on, the Loan.

(N) “Periodic Payment” means the regularly scheduled amount due for (i) principal and interest
under the Note, plus (ii) any amounts under Section 3 of this Security Instrument.

(O) “RESPA” means the Real Estate Settlement Procedures Act (12 U.S.C, Section 2601 et

Séq.) and its implementing regulation, Regulation X (12 C.E.R. Part 1024), as they might be
amended from time to time, or any additional or successor legislation or regulation that governs
the same subject matter. As used in this Security Instrument, RESPA refers to all requirements and
restrictions that are imposed in regard to a “federally related mortgage loan” even if the Loan does
not qualify as a "federally related mortgage loan” under RESPA.

(P) “Suecessor in Interest of Borrower” means any party that has taken title to the Property,
whether or not that party has assumed Borrower's obligations under the Note and/or this Security
Instrument,

Transfer of Rights in the Property. This Security Instrument secures to Lender: (i) the repayment
of the Loan, and all renewals, extensions and modifications of the Note; and (ii) the performance of
Borrower's covenants and agreements under this Security Instrument and the Note. For this purpose,
Borrower does hereby mortgage, grant and convey to Lender and Lender's successors and assigns, the

 

ILLINOIS-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3014 1/01

Bankers Systems VMP@& o8l2016
Wolters Kluwer Financial Services P Page 2 of 15
following described property located in the County [Type of Recording Jurisdiction] of Cook [Name
of Recording - ee ; — hereto and incorporated herein for all purposes
Parcel 1D Number: which currently has the address
of 17147 BURNHAM AVE [Street] Lansing [City], Illinois 60438 [Zip Code] (“Property Address”):
TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures now or hereafter a part of the property. Ail replacements and additions

shall also be covered by this Security Instrument. All of the foregoing is referred to in this Security
Instrument as the “Property.”

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has
the right to mortgage, grant and convey the Property and that the Property is unencumbered, except for
ericumbrances of record. Borrower warrants and will defend generally the title to the Property against
all claims and demands, subject to any encumbrances of record,

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
covenants with limited variations by jurisdiction to constitute a uniform security instrument covering
real property.

Uniform Govenants. Borrower and Lender covenant and agree as follows:

1. Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late
Charges. Borrower shall pay when due the principal of, and interest on, the debt evidenced by the
Note and any prepayment charges and late charges duc under the Note. Borrower shall also pay funds
for Escrow Items pursuant to Section 3, Payments due under the Note and this Security Instrument
shall be made in U.S. currency. However, if any check or other instrument received by Lender as
payment under the Note or this Security Instrument is returned to Lender unpaid, Lender may require
that any or all subsequent payments due under the Note and this Security Instrument be made in one
or more of the following forms, as selected by Lender: (a) cash; (b) money order; (c) certified check,
bank check, treasurer's check or cashier's check, provided any such check is drawn upon an institution
whose deposils are insured by a federal agency, instrumentality, or entity; or (d) Electronic Funds
Transfer.

Payments are deemed received by Lender when received at the location designated in the Note or

at such other location as may be designated by Lender in accordance with the notice provisions in
Section 15. Lender may return any payment or partial payment if the payment or partial payments are
insufficient to bring the Loan current. Lender may accept any payment or partial payment insufficient
to bring the Loan current, without waiver of any rights hereunder or prejudice to its rights to refuse
such payment or partial payments in the future, but Lender is not obligated to apply such payments at
the time such payments are accepted. If each Periodic Payment is applied as of its scheduled due date,
then Lender need not pay interest on unapplied funds. Lender may hold such unapplied funds until
Borrower makes payment to bring the Loan cutrent. If Borrower does not do so within a reasonable
period of time, Lender shail either apply such funds or return them to Borrower. If not applied earlier,
such funds will be applied to the outstanding principal balance under the Note immediately prior

to foreclosure. No offset or claim which Borrower might have now or in the future against Lender
shall relieve Borrower from making payments due under the Note and this Security Instrument or
performing the covenants and agreements secured by this Security Instrument.

2. Application of Payments or Proceeds. Except as otherwise described in this Section 2,
all payments accepted and applied by Lender shalt be applied in the following order of priority:

 

ILLINOIS-Single Family-Fanaie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3014 1/01

Bankers Systems™ VMP@ 08/2016
Wolters Kluwer Financial Services Po Page 3 of 15
(a) interest due under the Note; (b) principal due under the Note; (c) amounts due under Section 3.
Such payments shall be applied to each Periodic Payment in the order in which it became due, Any
remaining amounts shall be applied first to late charges, second to any other amounts due under this
Security Instrument, and then to reduce the principal balance of the Note.

If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
sufficient amount to pay any late charge due, the payment may be applied to the delinquent payment
and the late charge. If more than one Periodic Payment is outstanding, Lender may apply any payment
received from Borrower to the repayment of the Periodic Payments if, and to the extent that, each
payment can be paid in full. To the extent that any excess exists after the payment is applied to the

full payment of one or more Periodic Payments, such excess may be applied to any late charges due.
Voluntary prepayments shall be applied first to any prepayment charges and then as described in the
Note,

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under
the Note shall not extend or postpone the due date, or change the amount, of the Periodic Payments.

3, Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are

due under the Note, until the Note is paid in full, a sum (the “Funds”) to provide for payment of
amyunts due for; (a) taxes and assessments and other items which can attain priority over this Security
Instrument as a lien or encumbrance on the Property; (b) leasehold payments or ground rents on

the Property, if any; (c) premiums for any and all insurance required by Lender under Section 5;

and (d) Mortgage Insurance premiums, if any, or any sums payable by Borrower to Lender in lieu

of the payment of Mortgage Insurance premiums in accordance with the provisions of Section 10.
These items are called “Escrow Items.” At origination or at any time during the term of the Loan,
Lender may require that Community Association Dues, Fees, and Assessments, if any, be escrowed
by Borrower, and. such dues, fees and assessments shali be an Escrow Item. Borrower shall promptly
furnish to Lender all notices of amounts to be paid under this Section. Borrower shall pay Lender the
Funds for Escrow Items unless Lender waives Borrower's obligation to pay the Funds for any or all
Escrow Items. Lender may waive Borrower's obligation to pay to Lender Funds for any or all Escrow
Items at any time. Any such waiver may only be in writing. In the event of such waiver, Borrower
shall pay directly, when and where payable, the amounts due for any Escrow Items for which
payment of Funds has been waived by Lender and, if Lender requires, shall furnish to Lender receipts
evidencing such payment within such lime period as Lender may require. Borrower's obligation to
make such payments and to provide receipts shall for all purposes be deemed to be a covenant and
agreement contained in this Security Instrument, as the phrase “covenant and agreement” is used in
Section 9. If Borrower is obligated to pay Escrow Items directly, pursuant to a waiver, and Borrower
fails to pay the amount due for an Escrow Item, Lender may exercise its rights under Section 9 and
pay such amount and Borrower shall then be obligated under Section 9 to repay to Lender any such
amount. Lender may revoke the waiver as to any or all Escrow Items at any time by a notice given in
accordance with Section 15 and, upon such revocation, Borrower shall pay to Lender ali Funds, and in
such amounts, that are then required under this Section 3.

Lender may, at any lime, collect and hold Funds in an amount (a) sufficient to permit Lender to apply
the Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender
can require under RESPA. Lender shall estimate the amount of Funds due on the basis of current data
and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
Applicable Law.

 

ILLINOIS-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form J014 101
Bankers Systems'™ VMFO 08/2016
Wolters Kluwer Flaancial Services Page 4 of 15
